Citation Nr: 1708916	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  09-46 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hepatitis C with anemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran served on active duty in United States Marine Corps from May 1965 to May 1968, to include service in the Republic of Vietnam.
This matter comes before the Board of Veterans' Appeal (Board) on appeal from a May 2009 rating decision by the Boston, Massachusetts Department of Veterans Affairs Regional Office (RO).  However, jurisdiction has since been transferred to the New Orleans, Louisiana Department of Veterans Affairs Regional Office (RO).

In June 2010, the Veteran requested a videoconference hearing before a Member of the Board, and one was scheduled to take place in January 2017.  However, in a subsequent request, dated October 2016, the Veteran withdrew his hearing request. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is needed before the Veteran's claim on appeal can be decided.  

The Veteran asserts that he is entitled to service connection for hepatitis C with anemia.  He claims that he contracted hepatitis C in Vietnam from blood splatter from either from a fellow soldier or from a 6 year old girl, whom he carried back to aid station with her heel shot off.  The Veteran claims that not everything was entered into his medical records.  The medical evidence of record shows that he was diagnosed in December 2001, 33 years after separation from active service.  

The VA medical records and the service treatment records (STRs) reference other potential risk factors, each a possible mode of transmission of hepatitis C.  The Veteran's May 1968 separation examination noted that the Veteran had body marks and tattoos.  An August 2002 VA examination noted that the Veteran's past surgical history was significant for a heart valve replacement, an appendectomy in the 1950's, right wrist ganglion cyst excision in 1981, and a vasectomy in 1983.  February 2003 and September 2004 VA medical records show that the Veteran had risk factors for hepatitis C, which included both intravenous drug use and alcohol abuse.  
VA has a duty to assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty includes obtaining medical examination or opinion, if one is necessary, to make a decision on the claim.  38 U.S.C.A. § 5103A (d)(1) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2016).  As the Veteran has not been afforded a VA examination in relation to his claim for service connection for hepatitis C with anemia, a remand is warranted.  

The Board has determined that the "low threshold" necessary to establish entitlement to a VA medical examination in connection with the Veteran's claim of service connection for hepatitis C has been satisfied. McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007) 

In light of the Veteran's lay statement of record, to include in service occurrence of hepatitis C, the Board finds that he is competent to report blood splatter on his person, receiving tattoos, injecting cocaine, and experiencing other risk factors.
Therefore, the Veteran should be afforded a VA examination to determine the likely etiology of the hepatitis C.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available service treatment records not already associated with the file from the Veteran's VA treatment facilities.

2.  Then, schedule the Veteran for a VA examination by an appropriate examiner to address the nature and etiology of his hepatitis C with anemia.  Access to the VBMS and Virtual VA claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  

After examination and review of the record, the examiner must state whether it is at least as likely as not (50 percent or greater) that the Veteran's current hepatitis c with anemia is attributable to service or any incident therein.  In so doing, the examiner must address the Veteran's assertions of exposure to blood splatter from a fellow soldier and a little girl he carried to an aid station after she was shot. 

Any opinion offered must take into account the Veteran's history and contentions.  If the examiner rejects the lay evidence, an explanation must be provided, and the examiner should note that the mere passage of time without treatment is not a sufficient basis for finding that no relationship between a current disability and service exists. 

The examiner must provide a complete rationale for any opinion provided.  If the examiner is unable to provide the requested information without resort to undue speculation, then he or she must explain why.  

3.  Then, readjudicate the claim on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

